                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8        MARIE A ARNOLD,                                Case No. 19-cv-03920-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER GRANTING BRIGHTHOUSE
                                                 v.                                        LIFE INSURANCE COMPANY’S
                                  10
                                                                                           MOTION TO DISMISS AMENDED
                                  11        METLIFE AUTO & HOME INSURANCE                  COMPLAINT
                                            AGENCY, INC, et al.,
                                  12                                                       Re: Dkt. No. 33
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14           Defendant Brighthouse Life Insurance Company (“Brighthouse”) moves to dismiss all

                                  15   claims asserted against it by plaintiff Marie A. Arnold. Dkt. No. 24. The Court held a hearing on

                                  16   the motion on November 12, 2019. Upon consideration of the moving and responding papers, as

                                  17   well as the oral arguments presented, the Court grants the motion to dismiss, and gives Ms. Arnold

                                  18   leave to file a second amended complaint.
                                  19   I.      BACKGROUND

                                  20           Ms. Arnold, proceeding pro se, originally filed this action against defendants MetLife Auto

                                  21   & Home Insurance Agency, Inc. and MetLife Group, Inc., asserting claims for negligence and

                                  22   negligent misrepresentation, as well as a claim under the Fourth Amendment of the U.S.

                                  23   Constitution for alleged invasion of privacy. Ms. Arnold says that, at defendants’ suggestion and

                                  24   with their agreement, she subsequently amended her complaint to include an additional defendant,

                                  25   Brighthouse.1 Dkt. No. 13.

                                  26
                                  27   1
                                        All parties have expressly consented that all proceedings in this matter may be heard and finally
                                  28   adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73.
                                   1          Ms. Arnold’s operative amended complaint (Dkt. No. 19) asserts claims for fraudulent

                                   2   concealment, misrepresentation, breach of fiduciary duty, and violation of the Fourth Amendment

                                   3   (invasion of privacy). Although the allegations of the amended complaint are not stated clearly,

                                   4   Ms. Arnold seems to allege that she obtained some sort of insurance coverage through her prior

                                   5   employment with Kaiser Permanente (“Kaiser”). Dkt. No. 19 at ECF 2. Ms. Arnold says that she

                                   6   voluntarily terminated her employment with Kaiser on May 13, 2012, and was experiencing

                                   7   emotional distress and financial hardship. Id. She further alleges that she was given “an option[]

                                   8   to continue Metlife life [i]nsurance” through an “arrangement with [an] Insurance Agent,” and

                                   9   either Ms. Arnold or the insurance agent “insisted [o]n [a] ‘Promise Whole Life’ Plan.” Id.

                                  10   Appended as Exhibit A to the amended complaint is a letter that appears to summarize a “Promise

                                  11   Whole Life” plan Policy Number 21216479 UT, issued by Metropolitan Life Insurance Company.

                                  12   Dkt. No. 19 at ECF 11. The identified insured is “Marie A. Dantes,” which Ms. Arnold represents
Northern District of California
 United States District Court




                                  13   was her (former) married name. Id.; Dkt. No. 27-1 ¶ 3. That letter identifies a June 14, 2012

                                  14   “Policy Issue Date of Original Policy” and a “Face Amount of Insurance” of $50,000. Id. The

                                  15   letter also states that “[f]urther details about the policy and benefits will be furnished upon

                                  16   request.”2 Id. Elsewhere in the amended complaint, Ms. Arnold alleges that “Brighthouse and

                                  17   Metlife are stated to be Plaintiff’s individual plan with same policy number.” Dkt. No. 19 at ECF

                                  18   3. Appended to the amended complaint as Exhibit B is what appears to be a brochure providing

                                  19   an overview of a Kaiser benefits package. Id. at ECF 13-20.

                                  20          Ms. Arnold says she “informed Metlife about her hardship,” and seems to claim that, due

                                  21   to a chronic illness or disability, she was entitled to “withdraw” money under her policy. Id. at

                                  22   ECF 4, 5. According to the amended complaint, defendants failed to disclose, and made false

                                  23   representations about, Ms. Arnold’s alleged entitlement to payment of a “whole life policy

                                  24   amount.” Id. As a result, Ms. Arnold says that she suffered humiliation and mental anguish, and

                                  25   became homeless. Id. at ECF 3. She seeks $500,000 in compensatory damages, plus $1,000,000

                                  26   in punitive damages. Id. at ECF 9.

                                  27
                                       2
                                  28    It is unclear whether Ms. Arnold made any subsequent requests to obtain a copy of the subject
                                       Promise Whole Life policy.
                                                                                     2
                                   1          The amended complaint seems to acknowledge that Ms. Arnold’s claims may be time-

                                   2   barred. Nonetheless, Ms. Arnold alleges that she is entitled to tolling, noting that “[t]he general

                                   3   rule [that] the statu[t]es of limitation begins to run when Plaintiff discovers that a fraud occurred

                                   4   or exercise of reasonable diligence.” Id. at 3.

                                   5          Defendant Brighthouse moves to dismiss the amended complaint for failure to state a claim

                                   6   for relief, pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. Brighthouse

                                   7   acknowledges that some of Ms. Arnold’s claims appear to relate to an individual whole life

                                   8   insurance policy (Policy No. 21216479UT) under which Ms. Arnold was the named insured, and

                                   9   which was issued by MetLife Investors Insurance Company, now known as Brighthouse. Dkt.

                                  10   No. 33 at ECF 7 n.1. Nevertheless, Brighthouse argues that Ms. Arnold’s amended complaint

                                  11   fails to allege sufficient facts demonstrating that there is a viable basis for any claim against

                                  12   Brighthouse. Additionally, Brighthouse contends that all of Ms. Arnold’s claims are time-barred
Northern District of California
 United States District Court




                                  13   and that the amended complaint does not allege sufficient facts to invoke tolling under the

                                  14   discovery rule. Ms. Arnold opposes the motion.3

                                  15   II.    LEGAL STANDARD

                                  16          A motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6) tests the legal

                                  17   sufficiency of the claims in the complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001).

                                  18   Dismissal is appropriate where there is no cognizable legal theory or an absence of sufficient facts

                                  19   alleged to support a cognizable legal theory. Id. (citing Balistreri v. Pacifica Police Dep’t, 901

                                  20   F.2d 696, 699 (9th Cir. 1990)). In such a motion, all material allegations in the complaint must be

                                  21   taken as true and construed in the light most favorable to the claimant. Id.

                                  22          However, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

                                  23   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Moreover,

                                  24   “the court is not required to accept legal conclusions cast in the form of factual allegations if those

                                  25   conclusions cannot reasonably be drawn from the facts alleged.” Clegg v. Cult Awareness

                                  26
                                       3
                                  27    Brighthouse correctly notes that exhibits and a declaration submitted by Ms. Arnold with her
                                       opposition papers cannot properly be considered on the present motion. Nevertheless,
                                  28   Brighthouse argues that even if those exhibits and Ms. Arnold’s declaration were considered, they
                                       do not save Ms. Arnold’s claims from dismissal. The Court agrees.
                                                                                        3
                                   1   Network, 18 F.3d 752, 754-55 (9th Cir. 1994).

                                   2          Rule 8(a)(2) requires only “a short and plain statement of the claim showing that the

                                   3   pleader is entitled to relief.” This means that the “[f]actual allegations must be enough to raise a

                                   4   right to relief above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

                                   5   (2007) (citations omitted). However, only plausible claims for relief will survive a motion to

                                   6   dismiss. Iqbal, 556 U.S. at 679. A claim is plausible if its factual content permits the court to

                                   7   draw a reasonable inference that the defendant is liable for the alleged misconduct. Id. A plaintiff

                                   8   does not have to provide detailed facts, but the pleading must include “more than an unadorned,

                                   9   the-defendant-unlawfully-harmed-me accusation.” Id. at 678.

                                  10          Documents appended to or incorporated into the complaint or which properly are the

                                  11   subject of judicial notice may be considered along with the complaint when deciding a Rule

                                  12   12(b)(6) motion. Coto Settlement v. Eisenberg, 593 F.3d 1031, 1038 (9th Cir. 2010).
Northern District of California
 United States District Court




                                  13   III.   DISCUSSION

                                  14          A.      Fraudulent Concealment and Misrepresentation
                                  15          Ms. Arnold’s first two claims for relief are both based on fraud.4 To state a claim for fraud

                                  16   under California law, a plaintiff must allege: (1) a misrepresentation (false representation,

                                  17   concealment, or non-disclosure); (2) knowledge of falsity (or scienter); (3) intent to defraud (i.e.,

                                  18   to induce reliance); (4) justifiable reliance; and (5) resulting damage. Lazar v. Super. Ct., 12 Cal.

                                  19   4th 631, 638 (1996). Additionally, a claim for fraud “must state with particularity the

                                  20   circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). However, “[m]alice, intent,

                                  21   knowledge, and other conditions of a person’s mind may be alleged generally.” Id. “A pleading is

                                  22   sufficient under [R]ule 9(b) if it identifies the circumstances constituting fraud so that a defendant

                                  23   can prepare an adequate answer from the allegations. While statements of the time, place and

                                  24   nature of the alleged fraudulent activities are sufficient, mere conclusory allegations of fraud are

                                  25

                                  26   4
                                        The amended complaint indicates that Ms. Arnold’s misrepresentation claim is based on 33
                                  27   U.S.C. § 931, which concerns penalties for “knowing[] and willful[]” misrepresentation under the
                                       Longshore and Harbor Workers’ Compensation Act. That statute has no apparent bearing on the
                                  28   present action. Accordingly, the Court construes Ms. Arnold’s misrepresentation claim as one
                                       based on common law fraud.
                                                                                       4
                                   1   insufficient.” Moore v. Kayport Package Express, Inc., 885 F.2d 531, 540 (9th Cir. 1989). “To

                                   2   comply with Rule 9(b), allegations of fraud must be specific enough to give defendants notice of

                                   3   the particular misconduct which is alleged to constitute the fraud charged so that they can defend

                                   4   against the charge and not just deny that they have done anything wrong.” Bly-Magee v.

                                   5   California, 236 F.3d 1014, 1019 (9th Cir. 2001) (internal quotations and citation omitted).

                                   6          With respect to Ms. Arnold’s concealment claim, the amended complaint alleges that

                                   7   “Metlife and Brighthouse committed concealment and cover-up, falsifying to [sic] Plaintiff’s

                                   8   entitlement to withdraw in her policy,” and that a “[d]efendant employee was concealing

                                   9   information and material[] facts” and “made false statement of deny” regarding Ms. Arnold’s

                                  10   insurance claim. Dkt. No. 19 at ECF 3-4. As for the misrepresentation claim, the amended

                                  11   complaint alleges that a “Defendant Agent” made misrepresentations and “concealed facts about

                                  12   whole life [i]nsurance protects employee in the events of early accident, chronic illness or
Northern District of California
 United States District Court




                                  13   disability and take loan before age[] 65 and provide cash value with penalties surrender charges.”

                                  14   Id. at 5. Ms. Arnold further alleges that “Defendant and Brighthouse failed to pay pension

                                  15   benefits to tens of thousand[s] of employee[s] covered by its group annuit[y] contracts.” Id.

                                  16          Broadly construing the allegations of Ms. Arnold’s amended complaint, and viewing those

                                  17   allegations in a light most favorable to Ms. Arnold, she seems to claim that she was wrongfully

                                  18   denied payment under a whole life insurance policy. Nevertheless, Ms. Arnold’s allegations are

                                  19   vague and conclusory as to “the who, what, when, where, and how of the misconduct charged”

                                  20   required for fraud claims. Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106 (9th Cir. 2003)

                                  21   (internal quotations and citation omitted). Indeed, the amended complaint groups all defendants

                                  22   together, and it is unclear what involvement, if any, Brighthouse had in the events underlying Ms.

                                  23   Arnold’s claims. Accordingly, Brighthouse’s motion to dismiss this claim is granted.

                                  24          The Court will give Ms. Arnold leave to file a second amended complaint. In addition to

                                  25   the venue and intra-district assignment allegations she wishes to assert, Ms. Arnold should include

                                  26   allegations clearly stating what insurance policy is at issue. If it is the “Promise Whole Life” plan,

                                  27   Policy Number 21216479 UT, referenced in Exhibit A to her complaint (Dkt. No. 19 at ECF 11),

                                  28   Ms. Arnold should clearly say so. To the extent she has a copy of that policy, Ms. Arnold may
                                                                                         5
                                   1   wish to append a copy of that policy to her second amended complaint. If there is a different or

                                   2   additional policy at issue, then Ms. Arnold should clearly say so in her second amended complaint

                                   3   and append a copy of the policy (if she has one) and provide the information she has about that

                                   4   policy, including the policy number, name of the insured, and date the policy was issued. As for

                                   5   the alleged fraud, to the extent she can truthfully do so, Ms. Arnold must also state, in as much

                                   6   detail as possible: (1) which defendant(s) concealed information or made false or misleading

                                   7   statements, (2) what specific information was concealed, (3) what specific statements were made,

                                   8   (4) why those statements were false or misleading, and (5) how she has been harmed by the false

                                   9   or misleading statements or by the concealment of information.

                                  10          B.      Breach of Fiduciary Duty
                                  11          To state a claim for breach of fiduciary duty under California law, a plaintiff must plead

                                  12   facts establishing “‘the existence of a fiduciary relationship, its breach, and damage proximately
Northern District of California
 United States District Court




                                  13   caused by that breach.’” Abbit v. ING USA Annuity & Life Ins. Co., 252 F. Supp. 3d 999, 1019

                                  14   (S.D. Cal. 2017) (quoting Pierce v. Lyman, 1 Cal. App. 4th 1093, 1101 (1991). “‘[B]efore a

                                  15   person can be charged with a fiduciary obligation, he must either knowingly undertake to act on

                                  16   behalf and for the benefit of another, or must enter into a relationship which imposes that

                                  17   undertaking as a matter of law.’” Id. at 1022 (quoting City of Hope Nat. Med. Ctr. v. Genentech,

                                  18   Inc., 43 Cal. 4th 375, 386 (2008)).

                                  19          Here, Ms. Arnold alleges that a fiduciary relationship exists based on an insurer-insured

                                  20   relationship with defendants. Dkt. No. 19 at ECF 6. However, courts have held that, “as a matter

                                  21   of California law, no true fiduciary duty arises from the insurer-insured relationship and an insured

                                  22   therefore cannot maintain a claim for breach of fiduciary duty based solely on the insurer-insured

                                  23   relationship.” In re Conseco Ins. Co. Annuity Mktg. & Sales Practices Litig., No. C-05-04726

                                  24   RMW, 2007 WL 486367, at *7 (N.D. Cal. Feb. 12, 2007); see also Abbitt, 252 F. Supp. 3d at

                                  25   1020-21 (same) (citing Vu v. Prudential Prop. & Cas. Ins. Co., 26 Cal. 4th 1142, 1150-51 (2001)).

                                  26   As discussed above, it is unclear what insurance policy or policies are at issue, or what conduct, if

                                  27   any, by Brighthouse gives rise to Ms. Arnold’s claims. Accordingly, Ms. Arnold’s claim for

                                  28   breach of fiduciary duty is dismissed as to defendant Brighthouse. Ms. Arnold is given leave to
                                                                                         6
                                   1   amend to the extent she can truthfully allege facts, beyond the mere existence of an insurer-insured

                                   2   relationship, establishing that Brighthouse knowingly undertook to act on her behalf and for her

                                   3   benefit, and then breached that obligation. Abbitt, 252 F. Supp. 3d at 1022.

                                   4          C.      Fourth Amendment Claim for Invasion of Privacy
                                   5          Ms. Arnold alleges that defendants violated her constitutional right to privacy by “us[ing]

                                   6   video surveillance to watch insured for investigations and employments” and “intercepti[ng] radio

                                   7   frequency” to eavesdrop on her private affairs. Dkt. No. 19 at ECF 7. “The Fourth Amendment

                                   8   limits searches conducted by the government, not by a private party, unless the private party acts

                                   9   as an instrument or agent of the government.” United States v. Young, 153 F.3d 1079, 1080 (9th

                                  10   Cir. 1998) (internal quotations and citation omitted). “Whether a search is governmental or

                                  11   private depends on: (1) whether the government knew of and acquiesced in the intrusive conduct;

                                  12   and (2) whether the party performing the search intended to assist law enforcement efforts or
Northern District of California
 United States District Court




                                  13   further the party’s own ends.” Id.

                                  14          Ms. Arnold’s amended complaint alleges no facts establishing that any of the defendants,

                                  15   all of whom are private entities, acted as an instrument or agent of the government. At the

                                  16   hearing, the Court inquired whether Ms. Arnold could allege facts supporting her assertion that

                                  17   Brighthouse conducted a search or surveillance of her in conjunction with or at the direction of

                                  18   any government agency. In response, she posited that insurance companies work with law

                                  19   enforcement for surveillance purposes, but offered nothing more than speculative assertions that

                                  20   anything of that nature occurred in this case. As it appears that Ms. Arnold cannot plausibly allege

                                  21   facts to support a violation of the Fourth Amendment, the Court dismisses Ms. Arnold’s claim for

                                  22   invasion of privacy under the Fourth Amendment without leave to amend.

                                  23          Ms. Arnold’s Fourth Amendment claim was the sole basis for federal jurisdiction under 28

                                  24   U.S.C. § 1331. Accordingly, to the extent Ms. Arnold contends that there is another basis for this

                                  25   Court’s jurisdiction over this matter, she must clearly allege facts establishing such jurisdiction in

                                  26   her second amended complaint. For example, federal courts also have original jurisdiction over

                                  27   civil actions between citizens of different States and where the amount in controversy exceeds

                                  28   $75,000, exclusive of interest and costs. 28 U.S.C. § 1332.
                                                                                          7
                                              D.      Untimely Claims and the Discovery Rule
                                   1
                                              As noted above, Ms. Arnold seems to acknowledge that all of her claims are time-barred,
                                   2
                                       and she does not dispute the applicable limitations periods asserted by Brighthouse, all of which
                                   3
                                       require such claims to be brought within a period of two to four years after the alleged misconduct
                                   4
                                       occurred.5 Although Ms. Arnold’s amended complaint is vague as to when the alleged events
                                   5
                                       underlying her claims took place, the allegations suggest that those events occurred around the
                                   6
                                       time she voluntarily terminated her employment with Kaiser Permanente in May 2012. And, in
                                   7
                                       her opposition papers, Ms. Arnold now states that the alleged breach of fiduciary duty took place
                                   8
                                       in 2012. Dkt. No. 38 at ECF 3. Ms. Arnold did not file the present action until July 8, 2019, well
                                   9
                                       over four years later.6
                                  10
                                              Nevertheless, the amended complaint asserts that Ms. Arnold’s claims are saved by
                                  11
                                       equitable tolling under the discovery rule. The discovery rule is an exception to the general rule of
                                  12
Northern District of California




                                       accrual of a claim for relief and “assumes that all conditions of accrual of the action—including
 United States District Court




                                  13
                                       harm—exist, but nevertheless postpones commencement of the limitation period until the plaintiff
                                  14
                                       discovers or should have discovered all facts essential to his cause of action.” Camsi IV v. Hunter
                                  15
                                       Tech. Corp., 230 Cal.App.3d 1525, 1536 (1991) (quotations and citations omitted). That is, the
                                  16
                                       applicable limitations period does not begin to run until “plaintiff either (1) actually discovered
                                  17
                                       [her] injury and its negligent cause or (2) could have discovered injury and cause through the
                                  18
                                       exercise of reasonable diligence.” Id. “The rule is based on the notion that statutes of limitations
                                  19

                                  20
                                       5
                                  21     Under California law, fraud claims are subject to a three-year limitations period. Cal. Code Civ.
                                       Proc. § 338(d). “The statute of limitations for breach of fiduciary duty is three years or four years,
                                  22   depending on whether the breach is fraudulent or nonfraudulent.” Am. Master Lease LLC v.
                                       Idanta Partners, Ltd., 225 Cal. App. 4th 1451, 1479 (2014). Although Brighthouse does not offer
                                  23   any argument as to the applicable statute of limitations for Ms. Arnold’s Fourth Amendment
                                       claim, assuming that claim were to be construed as one under 42 U.S.C. § 1983, the applicable
                                  24   statute of limitations is the two-year period for personal injury actions under California Code of
                                       Civil Procedure section 335.1 Malik v. City & Cty. of San Francisco, No. 17-cv-06954-DMR,
                                  25   2018 WL 4385654, at *3 (N.D. Cal. Sept. 14, 2018).
                                       6
                                  26     Among the documents Ms. Arnold submitted with her opposition papers is a letter from
                                       Brighthouse, dated March 31, 2017, in which Brighthouse denies Ms. Arnold’s request to reinstate
                                  27   Policy No. 21216479UT on the grounds that the policy lapsed in June 2013, and the policy
                                       provided for reinstatement within three years of lapse. Dkt. No. 38 at ECF 12. The amended
                                  28   complaint contains no allegations about this letter, and it is unclear what relevance, if any, this
                                       letter has with respect to Ms. Arnold’s asserted claims for relief.
                                                                                         8
                                   1   are intended to run against those who fail to exercise reasonable care in the protection and

                                   2   enforcement of their rights.” Id. (quotations and citations omitted). “[T]herefore, those statutes

                                   3   should not be interpreted so as to bar a victim of wrongful conduct from asserting a cause of action

                                   4   before [s]he could reasonably be expected to discover its existence.” Id. To invoke the discovery

                                   5   rule, a plaintiff must establish facts showing (1) the time and manner of discovery and (2) the

                                   6   inability to have made earlier discovery despite reasonable diligence. Id.

                                   7          In the amended complaint, Ms. Arnold notes that she has a “mental disability,” and

                                   8   otherwise asserts that a “breach of fiduciary duty is inherently undiscoverable as a matter of law.”

                                   9   Dkt. No. 19 at ECF 3. Ms. Arnold has not alleged sufficient facts establishing when or how she

                                  10   discovered her claims, or explaining why, despite reasonable diligence, she was unable to discover

                                  11   her claims earlier. While Ms. Arnold now suggests in her opposition papers that she did not learn

                                  12   about defendants’ alleged misrepresentations “till now,” (Dkt. No. 38 at ECF 2), she must have
Northern District of California
 United States District Court




                                  13   had some basis to believe that she had claims for relief when she filed the present action four

                                  14   months ago. Accordingly, in order to invoke the discovery rule, on amendment Ms. Arnold must

                                  15   allege facts showing (1) the time and manner of her discovery of her claims and (2) her inability to

                                  16   have discovered her claims earlier, despite reasonable diligence.

                                  17   IV.    CONCLUSION
                                  18          Based on the foregoing, defendant Brighthouse’s motion to dismiss is granted, with leave

                                  19   to amend as to her claims for concealment, misrepresentation, and breach of fiduciary duty. To

                                  20   the extent Ms. Arnold has a plausible basis to believe that an entity other than the named

                                  21   defendants is responsible for the conduct alleged, she may amend her complaint to name the

                                  22   responsible entity or entities. If Ms. Arnold chooses to amend, her amended pleading should be

                                  23   titled “Second Amended Complaint.” The Second Amended Complaint must be filed no later than

                                  24   November 29, 2019.

                                  25          Ms. Arnold is encouraged to contact the Federal Pro Se Program for assistance. The Pro

                                  26   Se Program is located on the Second Floor of the Federal Courthouse in San Jose. Help is

                                  27   provided by appointment and on a drop-in basis Monday to Thursday, 9:00 a.m. to 4:00 p.m.

                                  28   Appointments may be made by signing up in person at the Program’s office (Room 2070) at the
                                                                                        9
                                   1   San Jose Federal Courthouse, or by calling 408-297-1480. Additionally, if she has not already

                                   2   done so, Ms. Arnold is encouraged to obtain a copy of the Court’s Handbook for Pro Se Litigants,

                                   3   available on the Court’s website (https://www.cand.uscourts.gov/prosehandbook) or from the

                                   4   Clerk’s Office.

                                   5          IT IS SO ORDERED.

                                   6   Dated: November 12, 2019

                                   7

                                   8
                                                                                                 VIRGINIA K. DEMARCHI
                                   9                                                             United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      10
